EXHIBIT (10)O(ii)

 

AMENDMENT NO. 1
TO THE ECOLAB INC. MANAGEMENT PERFORMANCE INCENTIVE PLAN
(as amended and restated on February 28, 2004)

 

 

WHEREAS, Ecolab Inc. (the “Company”) adopted an amended and restated Management
Incentive Plan (the “Plan”) effective as of February 28, 2004; and

 

WHEREAS, the American Jobs Creation Act of 2004, P.L. 108-357 (the “AJCA”) added
a new Section 409A to the Internal Revenue Code (the “Code”), which
significantly changed the Federal tax law applicable to certain amounts deferred
under the Plan after December 31, 2004 that would be within the definition of
deferred compensation; and

 

WHEREAS, pursuant to the AJCA, the Secretary of the Treasury and the Internal
Revenue Service has issued guidance with respect to the provisions of new
Section 409A of the Code; and

 

WHEREAS, the Company intends for the benefits provided under the Plan to not be
subject to the requirements of Section 409A of the Code;

 

NOW THEREFORE, pursuant to Section 10 of the Plan, the Board of Directors of the
Company hereby adopts this Amendment No. 1 to the Plan, effective as of
January 1, 2005, which amendment is intended to cause all amounts paid under the
Plan to satisfy certain exceptions from being subject to the requirements of
Section 409A of the Code.

 

Section 1

 

Section 6 of the Plan is amended to read as follows:

 

6.             Payment of Awards.

 

As soon as practicable after the Committee has received the appropriate
financial and other data after the end of a Plan Year, the Committee will for
each Participant certify in writing the extent to which the applicable
Performance Goals for such Participant have been met and the corresponding
amount of the Award earned by such Participant.  Payment of each Award in a cash
lump sum, less applicable withholding taxes pursuant to Section 8 of the Plan,
shall be made as soon as practicable thereafter, but no later than 2½ months
after the end of the Plan Year.  Notwithstanding anything in the Plan to the
contrary, no payment made pursuant to any Award in respect of any Performance
Period shall exceed $3 million.   If the Committee determines in good faith that
there is a reasonable likelihood that any compensation paid or payable to a
Participant by the Company or a Subsidiary pursuant to the Plan for a Plan Year
would not be deductible by the Company or the Subsidiary solely by reason of the
limitation under Section

 

--------------------------------------------------------------------------------


 

162(m) of the Code, the Committee may reduce all or a portion of the amounts
otherwise payable pursuant to the Plan to the extent deemed necessary by the
Committee to ensure that the entire amount of any distribution to such
Participant is deductible.

 

Section 2

 

Section 7.2 of the Plan is amended to read as follows

 

7.2        Termination for Reasons Other than Death, Disability or Retirement. 
In the event a Participant’s employment is terminated with the Company and all
Subsidiaries prior to the end of the Performance Period for any reason other
than death, Disability or Retirement, or a Participant is in the employ of a
Subsidiary and the Subsidiary ceases to be a Subsidiary of the Company (unless
the Participant continues in the employ of the Company or another Subsidiary),
the Participant’s Award for such Performance Period shall be immediately
forfeited and the Participant shall have no right to any payment thereafter;
provided, however, that under such circumstances the Committee may pay the
Participant an amount not to exceed a percentage of the amount earned according
to the terms of the Award equal to the portion of the Performance Period through
the Participant’s termination.  Any amount paid to the Participant shall be made
no later than 2½ months after the end of the Plan Year of such Performance
Period.

 

--------------------------------------------------------------------------------